IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                               October 22, 2019
                                No. 18-60081                    Lyle W. Cayce
                                                                     Clerk

ELEANOR KELLER, individually and on behalf of all Heirs-at-Law and/or
wrongful death beneficiaries of Gerald Simpson, Deceased; THE ESTATE OF
GERALD SIMPSON, by and through Glen Simpson, Administrator of Estate,

            Plaintiffs - Appellees

v.

DARRIN FLEMING,

            Defendant - Appellant




                Appeal from the United States District Court
                      Northern District of Mississippi
                          USDC No. 1:16-CV-136


Before STEWART, DENNIS, and WILLETT, Circuit Judges.
PER CURIAM:
     Our prior opinion, Keller v. Fleming, 930 F.3d 746 (5th Cir. 2019), is
withdrawn, and a revised opinion will be forthcoming.